DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/17/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-14
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: 1 and 8
New claims: None
Claims currently under consideration: 1-14
Currently rejected claims: 1-14
Allowed claims: None

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires the mixture comprising emulsifier dissolved in cocoa butter to be thickened in a heat exchanger in “the step of preparing the chocolate composition”. However, parent claim 1 indicates the “mixture of an emulsifier dissolved in cocoa butter” is part of the process of preparing the water-in-oil emulsion. The process of preparing the chocolate composition does not involve the mixture of emulsifier dissolved in cocoa butter. Claim 8 is thus indefinite due to requiring the mixture of emulsifier dissolved in cocoa butter to be thickened in a heat exchanger in the step of preparing the chocolate composition.
Claim Rejections - 35 USC § 103
Claims 1-12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaim-Marsoner et al. (U.S. 5,425,957) in view of Guthrie et al. (U.S. 2011/0293781 A1) and Beckett et al. (U.S. 6,444,044 B1).
Regarding claim 1, Gaim-Marsoner et al. discloses a method for producing a chocolate mass for producing chocolate with a reduced energy value (C1, L7-L11), the method comprising: 
preparation of a water-in-oil emulsion (C3, L9-L25) by preparing an aqueous phase by mixing water and a water-soluble substance, (ii) separately preparing a mixture of an emulsifier dissolved in cocoa butter, and (iii) mixing the aqueous phase with the emulsifier/cocoa butter mixture (C4, L49-L51);
preparation of a chocolate composition (C1, L57 – C3, L8) comprising erythritol (C2, L39-L44), 30-40 wt.% cocoa liquor (specifically, 7-30%) (C2, L3-L8), 5-30 wt.% dietary fibers (specifically, about 10-45%) (C2, L15-L38), and 0-25 wt.% milk powder (specifically, about 7-20%) (C2, L8-L14); and 
mixing 60-80 wt.% of the chocolate composition with 20-40% of the emulsion to produce the chocolate mass (C3, L26-L40).
Gaim-Marsoner et al. does not disclose the method of preparing the chocolate composition that involves the production of a crumb via the claimed process and having the claimed composition or the concentrations of the compositions in the final mixture as being 88-95 wt% chocolate composition and 5-12 wt% emulsion.
Regarding the production of crumb, Guthrie et al. discloses the production of chocolate crumb ([0013]) that may comprise 10-75 wt.% erythritol ([0021]), 2-20 wt.% cocoa liquor ([0031]), and 1 wt.% water ([0039]). Guthrie et al. further discloses the preparation of the crumb as involving the preparation of an aqueous solution of erythritol ([0020]-[0021]), mixing the solution with cocoa liquor ([0030]-[0031]) and water ([0020]), and thickening the mixture to produce the chocolate crumb ([0040], [0042], [0055]). Beckett et al. discloses the crystallization of erythritol in the preparation of chocolate crumb (C9, L9-L12), where the crystallization of the erythritol as the sugar contributes to caloric reduction due to the interaction between the sugar and the milk fat (C8, L43 – C9, L6).
It would have been obvious to one having ordinary skill in the art to produce the chocolate mass of Gaim-Marsoner et al. from crumb having the claimed composition. First, Gaim-Marsoner et al. discloses an example involving the initial preparation of a dry chocolate mass (C4, L3-L4), which at least suggests to a skilled practitioner the incorporation of dry ingredients such as crumb in the initial mixture. A skilled practitioner would thus be motivated to consult Guthrie et al. for additional instruction regarding chocolate crumb. Guthrie et al. teaches that chocolate crumb has long been known to provide benefits to chocolate production that include prolonged storage capability, simplified processing, and improved flavor ([0003]-[0005]). A skilled practitioner would thus find the utilization of chocolate crumb as a raw material in the production of the product of Gaim-Marsoner et al. to be obvious. Since Guthrie et al. discloses that the crumb may comprise 10-75 wt.% erythritol ([0021]), 2-20 wt.% cocoa liquor ([0031]), and 1 wt.% water ([0039]), the claimed crumb based on 74-84 wt.% erythritol, 15-25 wt.% cocoa liquor, and not more than 1.5 wt.% water would be obvious.
As for the crystallization of the crumb mixture, Guthrie et al. teaches that the drying may be performed via various processes ([0041]-[0048]), a skilled practitioner would be motivated to consult additional references, such as Beckett et al. for more specific instruction regarding the crumb formation. Since Beckett et al. teaches that the crystallization of erythritol contributes to the reduction in caloric content of a chocolate crumb (C9, L9-L12) and the aim of Gaim-Marsoner et al. is to produce a low calorie chocolate (C1, L7-L8), the crystallization of the erythritol in the crumb production would be obvious to a skilled practitioner in order to further contribute to the caloric reduction of the chocolate.
As for the concentration of the crumb in the chocolate composition, Gaim-Marsoner et al. discloses the polyol may be present in an amount of about 5-55 wt.% (C2, L39-L44). Since the crumb may comprise up to about 75 wt.% of the polyol (Guthrie et al., [0021]), a skilled practitioner would incorporate the crumb in an amount roughly comparable to that disclosed in Gaim-Marsoner et al. for the polyol. The disclosed range of 5-55 wt.% for the polyol thus renders the claimed range of 30-60 wt.% for the crumb in the chocolate composition obvious to a skilled practitioner.
As for the concentrations of the compositions in the final mixture as being 88-95 wt% chocolate composition and 5-12 wt% emulsion, Gaim-Marsoner et al. discloses the concentrations as being 60-80 wt.% of the chocolate composition with 20-40% of the emulsion (C3, L26-L40) as noted previously. However, the reference additionally states: “In chocolate production, it has always been the practice to avoid the addition of water to the chocolate composition because of the known determinable effects such as the undesirable hardening of the chocolate composition. However, if water can be incorporated into the chocolate composition without the detrimental effects, lower calorie milk chocolate products can be produced.” (C1, L19-L26). Gaim-Marsoner et al. thus effectively discloses an embodiment comprising no water. As such, the disclosed concentration range for the emulsion in the reference cannot be considered to be a definitive lower limit, and a skilled practitioner would readily recognize that emulsion concentrations in the range of 0-20% would nonetheless provide intermediate benefits in terms of reduced calories. As such, the claimed concentrations of 88-95 wt% chocolate composition and 5-12 wt% emulsion are considered obvious to a skilled practitioner.
As for claim 2, Gaim-Marsoner et al. discloses preparing the aqueous phase by mixing 50-90 wt.% water and 10-50 wt.% water-soluble substance (specifically, 28.1 g sorbitol and 41.4 g water, or 40.4% water-soluble substance and 59.6% water) (C3, L21-L22; C4, L44-L50). Gaim-Marsoner et al. discloses the emulsion as comprising 20-80 wt.% cocoa butter (specifically, about 20-40 wt.%) (C3, L9-L18), 18-78 wt.% of the aqueous phase (specifically, about 69.5 wt.% water/sorbitol) (C3, L19-L21; C4, L44-L48), and 1-3 wt.% emulsifier (specifically, about 0.05-1%) (C3, L22-L24). The reference discloses the emulsion is prepared by subjecting the mixture to high-shear stirring (C4, L49-L51) with an aqueous phase drop size in the range from 0.1-1000 µm (specifically, 20-60 µm) (C4, L55-L56).
As for claims 3 and 4, Gaim-Marsoner et al. discloses the water-soluble substance as being a polyol that is sorbitol (C3, L12, sugar alcohol; C4, L45, sorbitol).
As for claim 5, Gaim-Marsoner et al. discloses the emulsifier as being lecithin (C2, L51-L53).
As for claim 6, Guthrie et al. discloses the aqueous solution of erythritol as comprising 20-30 wt.% water (specifically, at least 5% and no more than 40% water) ([0040]).
As for claim 7, Guthrie et al. discloses the aqueous solution of erythritol is heated to a temperature in the range from 100-120°C before mixing with the cocoa liquor (specifically, 95-105°C) ([0050]).
As for claim 8, Gaim-Marsoner et al. discloses a mixture of cocoa butter and emulsifier as being thickened in a heat exchanger (i.e., a conch) (C4, L20-L22), which renders obvious the use of a heat exchanger to thicken a mixture of cocoa butter and emulsifier at any point in the process.
As for claim 9, Gaim-Marsoner et al. discloses refining the chocolate composition to a particle size ranging from 15-25 µm before mixing it with the emulsion (specifically, about 12-50 µm) (C3, L2-L4; C4, L15-L17).
As for claim 10, Gaim-Marsoner et al. discloses the chocolate composition and the emulsion as being mixed at a temperature of the chocolate composition ranging from 40-50°C (specifically, 40°C) (C4, L64-L65).
As for claim 11, Gaim-Marsoner et al. discloses the dietary fiber as being polydextrose (C2, L15-L35).
As for claim 12, Gaim-Marsoner et al. discloses the chocolate mass as comprising a dry total fat-residue content of 22-27 wt.% (specifically, about 25-35 wt.%, which would be as low as 21-29.4 wt.% when the chocolate composition is mixed with 20% water-in-oil emulsion containing 20% fat) (C1, L63-L66; C3, L37-L40), and moisture in an amount of 1-11 wt.% (specifically, about 2-16 wt.%) (C3, L41-L47). As for the solid residue of cocoa products, the reference indicates the chocolate composition may comprise a cocoa component in an amount ranging from 7-30 wt.% (C2, L5-L8) and edible carbohydrates in an amount ranging from about 10-45 wt.% (C2, L15-L38). However, when mixed with the water-in-oil emulsion, the reference indicates the edible carbohydrate may be omitted (C3, L25-L31), which would suggest to a skilled practitioner that the cocoa component would be at a higher concentration to compensate for the omitted component, including an amount as high as the sum of the two components, or 75 wt.%. Since Gaim-Marsoner et al. is interpreted as effectively disclosing that the cocoa component may be at a concentration ranging from 10-75 wt.% in the chocolate composition (that would be reduced to at most 8-60 wt.% when mixed with 20% water-in-oil emulsion, depending on the cocoa concentration in the emulsion), the claimed range of 40-44 wt.% solid residue of cocoa products is considered obvious to a skilled practitioner.
As for claim 14, the present specification indicates that chocolate has a standard energy value of 530-580 kcal/100 g and that “chocolate with a reduced energy value” is one having a reduction of at least 30% less than the standard energy value (p. 5, ¶3). Gaim-Marsoner et al. indicates the chocolate composition “has a lower calorie content than conventional milk chocolate” (C1, L57-L59) and discloses an example wherein the resultant product has 30% fewer calories than standard milk chocolate (C5, L21-L23), which would be about 371 kcal/100 g according to the values in the present specification. However, Gaim-Marsoner et al. also discloses that the cocoa butter may be substituted with calorie reduced fats (C1, L66-L67), which would provide a clear mechanism for additional calorie reduction. Since Gaim-Marsoner et al. provides motivation and general instruction for producing a reduced-calorie chocolate as well as mechanisms for achieving such reductions, attaining a calorie reduction just slightly beyond the reduction achieved in the example cannot be considered non-obvious. As such, the claimed energy value range of not more than 330 kcal/100 g is considered obvious to a skilled practitioner.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaim-Marsoner et al. (U.S. 5,425,957) in view of Guthrie et al. (U.S. 2011/0293781 A1) and Beckett et al. (U.S. 6,444,044 B1) as applied to claim 1 above, and as evidenced by Miller (U.S. 5,672,373).
As for claim 13, Gaim-Marsoner et al. discloses the chocolate mass as comprising a solid residue of total fat of 21-25 wt.% (specifically, about 25-35 wt.%, which would be as low as 21-29.4 wt.% when the chocolate composition is mixed with 20% water-in-oil emulsion containing 20% fat) (C1, L63-L66; C3, L37-L40) and moisture in an amount of 0.5-11 wt.% (specifically, about 2-16 wt.%) (C3, L41-L47). Gaim-Marsoner et al. also effectively discloses the milk fat residue in an amount of 2-2.5 wt.% (specifically, as low as roughly 0% milk fat when skim milk powder is used and as high as roughly 6.4 wt.% milk fat, where Miller indicates whole milk powder has a fat content ranging from 26-40% (C4, L55-L59) and 20% milk component containing 40% milk fat in the chocolate composition combined with 20% water-in-oil emulsion would equal 6.4% milk fat) (C2, L8-L14; C3, L37-L40).
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant’s amendment to the claim did not address the claim rejection. The emulsifier dissolved in cocoa butter is part of the preparation of the emulsion, not chocolate composition (which is the other intermediate product of claim 1). The claim amendment merely moved the phrase that the thickening occurs the step of preparing the chocolate composition from the end of the claim to earlier in the claim, but it still refers to the “step of preparing the chocolate composition”, which is the wrong intermediate.
The rejection of claim 8 has been maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-12 and 14 over Gaim-Marsoner et al. and Guthrie et al.; and claim 13 over Gaim-Marsoner et al., Guthrie et al. and Miller: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that obtaining the crumb intermediary product “is necessary to achieve the claimed technical result – to further reduce the cooling effect of erythritol during dissolving” (Applicant’s Remarks, p. 11, ¶3).
However, the asserted technical result of reducing the cooling effect of erythritol is not actually claimed, as Applicant alleges. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regardless, the present claim rejections show that the production of an intermediate crumb product would be obvious. MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” To the extent the claimed process results in a chocolate mass wherein the crumb enables reduction of the cooling effect of erythritol during dissolving, the method of Gaim-Marsoner et al. as modified by that of Guthrie et al. to include the production of an intermediate crumb would likewise result in reducing the cooling effect of erythritol. Further, since claim 1 is merely directed to the production of “a chocolate mass for producing chocolate” (i.e., an intermediate product), it is not even clear that any cooling effect due to the erythritol would even materialize in a finished chocolate product for consumption, which further undermines Applicant’s argument.
Applicant next argued that the claimed concentration of the emulsion of 5-20% is critical (Applicant’s Remarks, p. 11, ¶4 – p. 12, ¶3).
As noted in the present claim rejection, though, Gaim-Marsoner et al. effectively discloses embodiments comprising no water (C1, L19-L26), such that the disclosed concentration range for the emulsion in the reference cannot be considered to be a definitive lower limit, and a skilled practitioner would readily recognize that emulsion concentrations in the range of 0-20% would nonetheless provide intermediate benefits in terms of reduced calories. As such, the claimed concentration of 5-12 wt% emulsion is considered obvious to a skilled practitioner. Further, the claimed emulsion concentration in the mixture is somewhat arbitrary, since (i) the emulsion does not require any amount of any component—the water, water-soluble substance, emulsifier, or cocoa butter, and (ii) cocoa butter is also added as an ingredient of the other intermediate product—the chocolate composition. A lowered concentration of the emulsion in the mixture could easily be achieved by compensating with a higher amount of cocoa butter in the chocolate composition, which further undermines Applicant’s assertion of criticality of the emulsion concentration. Even in claim 2, which does require some component concentrations, the range of the cocoa butter concentration is from 20-80 wt%, which is broad enough for very substantial manipulation of the water content in the emulsion, thus allowing for wide variability of the emulsion concentration in the subsequent mixture without substantial change in the actual water product of the mixture.
Applicant further asserted data with a range of moisture content and emulsion content and the result on plastic viscosity and yield (Applicant’s Remarks, p. 12, ¶4 – p. 14, ¶1). Applicant also asserted that the plastic viscosity and yield values have been optimized for certain production processes (Applicant’s Remarks, p. 14, ¶2 – p. 15, Figs. 1 and 2).
However, in Table 1, the moisture content is at roughly 50% of the emulsion content, yet the claims are not limited in such a manner, which undermines the relevance of the data. Clearly, a much higher emulsion content may not necessarily coincide with a higher moisture content for an emulsion with a lower water concentration. Further, plastic viscosity and yield are not claimed. As before, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further still, none of the asserted detriments pertaining to processing of the chocolate in particular apparatuses are relevant, as no such processing is presently required.
Applicant next argued that Gaim-Marsoner et al. does not disclose the amount of cocoa liquor in the composition as being 40-48 wt.%, and the resulting organoleptic and physical properties (Applicant’s Remarks, p. 15, ¶1 – p. 16, ¶2).
However, 30-40 wt.% cocoa liquor is not actually required to be mixed with the chocolate crumb, as it is an alternative to cocoa butter, which undermines Applicant’s argument. Examiner maintains that the component concentrations that are actually claimed have been properly considered and determined to be obvious as detailed in the claim rejections. The effect on organoleptic and physical properties is of no consequence where such properties are not actually claimed, as discussed previously herein.
Applicant next argued that Guthrie et al. should be read as teaching that sucrose may be fully substituted with only another sugar, and that polyols are subject to the limitation that only a minor fraction of the sucrose may be substituted with the polyol (Applicant’s Remarks, p. 17, ¶3 – p. 18, ¶2). Applicant further argued that the chocolate mass of Guthrie et al. cannot have the claimed reduced energy value, since Guthrie et al. “should be recognized not to disclose or suggest at least the claimed steps of preparing an aqueous solution of erythritol, and mixing it with cocoa liquor and water” (Applicant’s Remarks, p. 18, ¶3 – p. 19, ¶1).
However, a skilled practitioner would recognize that the limitation regarding “a minor fraction of the sugar may be substituted with a reduced- or non-caloric sugar substitute” would apply to the high-intensity non-caloric sweeteners listed subsequently, “such as aspartame, sucralose, monatin, steviosides” ([0021]), since they are hundreds of times sweeter than sucrose. Conversely, polyols are less sweet than sucrose. It does not make sense that the amount of polyol that may be substituted for a sugar would be limited to a “minor amount”, when the reference plainly states that “the sucrose may be substituted in whole”. There is no apparent practical reason why the polyol should be limited in the degree to which it may be substituted for a sugar. Examiner maintains that the interpretation of Guthrie et al. relied on in the present claim rejections is appropriate and adequately supports the present claim rejections. Examiner further maintains that the disclosure of Guthrie et al. is adequate to deem the steps of preparing an aqueous solution of erythritol, and mixing the solution with cocoa liquor and water obvious as detailed in the claim rejection. The claimed reduced energy value is taught in Gaim-Marsoner et al. (C1, L7-L11), and the substitution of erythritol for sucrose would further contribute to caloric reduction.
Applicant next argued that Guthrie et al. does not disclose mixing cocoa liquor with a water solution of erythritol or disclose the effect of reducing the cooling effect of erythritol (Applicant’s Remarks, p. 19, ¶2).
However, Examiner maintains that Guthrie et al. discloses that the sweetened aqueous solution may be mixed with cocoa liquor ([0020]-[0021], [0030]-[0031]) and that such disclosure is adequate to deem the claimed steps of preparing an aqueous solution of erythritol and mixing that with a cocoa liquor obvious. The asserted effect of such a mixture is not claimed and thus does not need to be addressed in the claim rejections. Further, it is not even apparent that such a cooling effect of erythritol would even materialize in the production of the chocolate mass, since it is merely an intermediate product not intended for consumption as is. Applicant’s argument is unpersuasive.
Applicant next asserted that the claim rejection relies on a calculated amount of crumb in the chocolate composition (Applicant’s Remarks, p. 19, ¶4 – p. 20, ¶3). Applicant reasserted the argument that Guthrie et al. teaches that only a minor amount of the sugar may be substituted with a polyol (Applicant’s Remarks, p. 20, ¶2).
However, the claim rejection does not rely on directly calculating the amount of crumb in the chocolate composition. Instead, the claim rejection relies on the disclosure of the polyol content in Gaim-Marsoner et al. of 5-55 wt.% as being merely a guide for an amount of chocolate crumb to incorporate, since the chocolate crumb may comprise up to 75 wt.% polyol. Since the disclosed range of 5-55 wt.% largely overlaps the claimed range of 30-60 wt.%, the claimed range was determined to be obvious, even though the disclosed range for a polyol does not directly correspond with the composition of the crumb that may comprise a limited amount of other components. Examiner maintains that the claim rejection properly and adequately addresses the claim limitation regarding the chocolate crumb concentration.
Applicant next argued that different sugar substitutes result in different properties of the resultant chocolate mass (Applicant’s Remarks, p. 20, ¶4 – p. 22, ¶4).
Again, no particular organoleptic or physical properties are required by the present claims, other than the energy value of claim 14, which undermines Applicant’s argument. Further, the asserted experimental data relies on numerous parameters that are substantially narrower than the present claims, particularly component concentrations. Since the claims are much broader, the data is of limited value in showing that the selection of erythritol should be considered non-obvious. Examiner maintains that since both Gaim-Marsoner et al. and Guthrie et al. disclose the inclusion of erythritol, its selection as the sugar substitute would be obvious.
Applicant then asserted that a significant reduction in energy value could only be achieved via the use of erythritol, which thus positions erythritol as the most promising sugar substitute (Applicant’s Remarks, p. 23, ¶2).
Again, both references disclose erythritol, so it can hardly be said to be a non-obvious selection for a sugar substitute. That Applicant has deemed erythritol the “most promising substitute for sugar in the production of chocolate with a reduced energy value” does not necessarily mean such an assertion is true in light of the extremely broad number of sugar substitutes and bulking agents known in the art (e.g., high-intensity sweeteners, such as rebaudioside A), especially as it does not appear to account for the presence of even other polyols in the present claims (e.g., claims 3, 4). Examiner maintains that the selection of erythritol would be obvious in light of the cited prior art and that the asserted alleged benefits of erythritol over other disclosed components is insufficient in the context of the present broad claims to deem such a selection non-obvious.
Applicant next argued that Guthrie et al. does not teach the claimed heating step of the erythritol solution as claimed in claim 7, since Guthrie et al. allegedly teaches that all components of the mixture are mixed and then heated (Applicant’s Remarks, p. 23, ¶4).
However, Applicant’s argument relies on a misreading of Guthrie et al. as related to the scope of claim 7. The claim only requires that the aqueous solution of erythritol is heated to the claimed temperature “before mixing thereof with the cocoa liquor”. Parent claim 1 does not require the exclusion of any components in the step of “preparing an aqueous solution of erythritol”. As Applicant notes, Guthrie et al. discloses “all of the milk solids, water, sugar, and alpha-dicarbonyl component are mixed and heated” ([0050]). The present claim rejection relies on the substitution of the sugar with erythritol as noted as taught by the reference. The disclosed mixture of Guthrie et al. thus constitutes an aqueous solution of erythritol. Only after the heating, Guthrie et al. teaches that “the cocoa butter is added and mixed with the rest of the mass” ([0050]), where the cocoa butter is a component of and/or interchangeable with cocoa liquor ([0031]). Guthrie et al. does not teach that “all components of the mixture for preparing the crumb”, as Applicant asserts, since the cocoa component is added after heating. Applicant’s argument is unpersuasive.
Applicant next argued that the references do not teach the claimed reduced energy value, since Gaim-Marsoner et al. “substitutes the cocoa butter with calorie reduced fats to allow reducing the energy value of the resultant product by 30%” (Applicant’s Remarks, p. 24, ¶2).
Applicant’s argument relies on a misreading of the reference. Gaim-Marsoner et al. clearly discloses that in Step #5, wherein the resultant chocolate has a 30% reduction in calories (C5, L21-L23), the material used is that produced in the previous four steps (C5, L4-L15). None of the previous four steps (C4, L1-L68) utilize “calorie reduced fats”, which are taught as being an alternative (C1, L66-L68). Step #1 uses cocoa butter and butter fat (C4, L7-L8). Step #2 uses cocoa butter and butter fat (C4, L29-L30). Step #3 uses cocoa butter (C4, L44). The calorie reduction is clearly achieved due to the absence of sucrose, and the substitution with polyols and high-intensity sweeteners (i.e., aspartame, acesulfame-K). Examiner maintains that the determination that the claimed caloric content would be obvious is appropriate and adequately supported.
Applicant further argued that the claimed energy reduction is due to the substantial use of erythritol rather than calorie-reduced fats (Applicant’s Remarks, p. 25, ¶1). Applicant reasserted that only erythritol can be used to achieve the claimed energy reduction (Applicant’s Remarks, p. 25, ¶2).
However, neither claim 1 nor claim 14 require the reduced energy value to be due to the erythritol content. Claim 14 merely requires a maximum energy value, regardless of how it is achieved, which undermines Applicant’s argument. Further, both of the cited references disclose the use of erythritol, which renders its use as a sugar substitute obvious. Further still, numerous methods of energy reduction are well known in the art, including via the incorporation of the extremely broad number of sugar substitutes known in the art (e.g., high-intensity sweeteners, such as rebaudioside A), which is acknowledged in Gaim-Marsoner et al. (C2, L46-L50). Applicant’s arguments are unpersuasive.
The rejection of claim 1 has been maintained herein.
The rejections of claims 2-14, which depend from claim 1 and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-14 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793